Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 21, 2018

The Court of Appeals hereby passes the following order:

A18A0272. MUNN v. THE STATE.

      This appeal was docketed on September 6, 2017. At the trial below, Appellant
was represented by attorney David E. Morgan III, and Morgan filed a brief on behalf
of Appellant in this Court on November 3, 2017. On May 7, 2018, Morgan was
suspended from the practice of law for a period of two years. See In the Matter of
Morgan, 2018 WL 2089618 (Ga. Sup. Ct., May 7, 2018).
      The Clerk’s office notified Appellant of Morgan’s suspension, and, on May 21,
2018, this Court received a letter from Appellant in which he indicated that he was
unable to afford an attorney, but was capable of representing himself. Appellant sent
a second letter asserting his desire to proceed pro se, which was received on June 4,
2018. On June 5, 2018, attorney Michael W. Tarleton filed a Motion for Substitution
of Counsel, requesting that he be substituted as counsel of record for Appellant.
      “An indigent defendant is entitled to have counsel appointed to represent him
on the first level of appellate review.” Chapman v. State, 183 Ga. App. 376, 377 (359
SE2d 14) (1987) (citations omitted). “However, when an indigent criminal defendant
elects to waive the right to counsel and represent himself during post-conviction
proceedings, the record should reflect a finding on the part of the trial court that the
defendant has validly chosen to proceed pro se.” Weber v. State, 203 Ga. App. 356,
357 (416 SE2d 868) (1992) (citations and punctuation omitted; emphasis in original).
      Therefore, the case is hereby REMANDED to the trial court for a hearing on
whether Appellant wishes to represent himself on appeal or whether new appellate
counsel should be appointed. Following the hearing, the Appellant may file a notice
appeal within thirty (30) days of the trial court’s order on the appointment of counsel.
No filing fee for this renewed notice of appeal will be required.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/21/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office,
                                        Atlanta,____________________
                                                  06/21/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.